Citation Nr: 1209879	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected status post anterior cruciate ligament repair of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected arthritis of the right knee.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Board notes that, in an informal hearing presentation received in February 2012, the Veteran's representative indicated that the service-connected right knee disability had increased in severity since his last VA examination.  

Specifically, the representative indicated that the right knee condition was more severe, due in part to aggravation by her nonservice-connected pes planus and by general activities of daily living.  The representative noted that the last examination was conducted over four years ago.  

As such, the Veteran's representative requested that the Veteran be scheduled for a current VA examination to ascertain the current severity of the service-connected right knee disability.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should appropriate steps to contact the Veteran in order to obtain the names and addresses of all health care providers who have treated her for a right knee disability since 2007.  After obtaining any necessary releases, copies of any outstanding records be obtained and associated with the Veteran's claims folder.

2.  The RO then should schedule the Veteran for a VA examination to determine the current severity of service-connected right knee disability.  All necessary testing should be undertaken.  

The examiner should review the Veteran's claims file, and document such review in the examination report.  Any testing deemed necessary should be performed, to specifically include range of motion testing and X-ray studies to identify any degenerative changes.  

The examiner is asked to describe the range of motion of the left knee in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, fatigability, swelling, atrophy, flare-ups, or on repetitive use.  

Any additional functional loss should be expressed in terms of additional limitation of flexion or extension.  The examiner is also asked to determine whether the Veteran has recurrent subluxation or lateral instability that is slight, moderate or severe.   

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


